Case 3:18-cr-04683-GPC Document 125-1 Filed 09/03/19 PageID.1012 Page 1 of 7




                  EXHIBIT A
Case 3:18-cr-04683-GPC Document 125-1 Filed 09/03/19 PageID.1013 Page 2 of 7



  1 LAW OFFICE OF DAVID W. WIECHERT
    David W. Wiechert, SBN 94607
  2 Jessica C. Munk, SBN 238832
    27136 Paseo Espada, Suite B1123
  3 San Juan Capistrano, CA 92675
    Telephone: (949) 361-2822
  4 Email: dwiechert@aol.com
            jessica@davidwiechertlaw.com
  5         william@davidwiechertlaw.com
  6 Attorneys for Jacob Bychak
  7 MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
    AND POPEO, P.C.
  8 Randy K. Jones, SBN 141711
    3580 Carmel Mountain Road, Suite 300
  9 San Diego, CA 92130
    Telephone: (858) 314-1500
 10 Email: rkjones@mintz.com
 11 Attorney for Mark Manoogian
 12
      Additional counsel on next page
 13
 14                            UNITED STATES DISTRICT COURT
 15                       SOUTHERN DISTRICT OF CALIFORNIA
 16
 17 UNITED STATES OF AMERICA,                Case No. 18-CR-04683-GPC
 18               Plaintiff,                 Hon. Gonzalo P. Curiel

 19         v.                               DEFENDANTS’ REPLY TO
 20 JACOB BYCHAK, MARK                       GOVERNMENT’S RESPONSE TO
    MANOOGIAN, MOHAMMED                      DEFENDANTS’ COUNTER
 21 ABDUL QAYYUM, and PETR                   DECLARATION AND REQUEST
    PACAS,
 22                                          FOR ORAL ARGUMENT
            Defendants.
 23
 24
 25
 26
 27
 28
                                                              Case No. 18-CR-04683-GPC
                 DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE DKT. NO. 122
Case 3:18-cr-04683-GPC Document 125-1 Filed 09/03/19 PageID.1014 Page 3 of 7



  1 BIENERT | KATZMAN PC
    James Riddet, SBN 39826
  2 Thomas H. Bienert, Jr., SBN 135311
    Whitney Z. Bernstein, SBN 304917
  3 903 Calle Amanecer, Suite 350
    San Clemente, CA 92673
  4 Telephone: (949) 369-3700
    Email: jriddet@bienertkatzman.com
  5        tbienert@bienertkatzman.com
           wbernstein@bienertkatzman.com
  6
    Attorneys for Mohammed Abdul Qayyum
  7
  8 BIRD MARELLA BOXER WOLPERT NESSIM
    DROOKS LINCENBERG RHOW P.C.
  9 Gary Lincenberg, SBN 123058
    Naeun Rim, SBN 263558
 10 1875 Century Park East, Floor 23
    Los Angeles, CA 90067
 11 Telephone: (310) 201-2100
    Email: gsl@birdmarella.com
 12        nrim@birdmarella.com
 13 Attorneys for Petr Pacas
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                              Case No. 18-CR-04683-GPC
               DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE DKT. NO. 122
Case 3:18-cr-04683-GPC Document 125-1 Filed 09/03/19 PageID.1015 Page 4 of 7



  1
            Defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul Qayyum,
  2
      and Petr Pacas (“Defendants”) hereby jointly submit the following Reply to the
  3
      Government’s Response to Defendants’ Counter Declaration and Request for Oral
  4
      Argument [Dkt. No. 122] (hereinafter “Government’s Response”) in support of
  5
      Defendants’ Motion to Dismiss the CAN-SPAM Act Counts (6 through 10) of the
  6
      Indictment as Void for Vagueness; (2) In the Alternative to Dismiss Counts 6
  7
      through 10 for Failure to State an Offense; and (3) To Dismiss the Conspiracy Count
  8
      (Dkt. No. 69) (hereinafter referred to as the “Vagueness Motion”).
  9
            1. Contrary to the government’s assertions, Defendants’ decision to not
 10
      request an evidentiary hearing is not because there are no facts in dispute, but rather
 11
      because Defendants determined that an evidentiary hearing is not necessary or
 12
      required for the Court to grant Defendants’ Vagueness Motion.
 13
            2. The government repeatedly mischaracterizes the Declaration of Marc A.
 14
      Lindsey (“Lindsey Dec.”) by claiming that Mr. Lindsey agrees that there was a
 15
      “registry” prior to ARIN, and the registry now is ARIN’s Whois database.
 16
      Government Response at ¶ 4. While Defendants agree that IP addresses were
 17
      allocated and assigned before ARIN’s creation, those are distinct concepts from
 18
      registration, which Mr. Lindsay’s declaration supports. Contrary to the
 19
      government’s assertions, Mr. Lindsey does not avoid the word “registry,” but uses
 20
      the terms “assignment” and “allocation” because those are the correct terms—the
 21
      National Science Foundation (“NSF”) and Network Solutions Inc. (“NSI”) allocated
 22
      and assigned IP addresses and in December 1997 transferred those responsibilities
 23
      to ARIN, but did not register them. See Exhibit 1 attached to Government’s
 24
      Opposition to Vagueness Motion (Dkt. No. 75-1). Before the creation of ARIN in
 25
      1997, NSF and NSI did not have a formal registry because they did not require
 26
      anyone to sign binding contractual registration agreements in order to receive IP
 27
      address space, which is the process now mandated by ARIN. See Lindsey Dec. at ¶
 28
      7 (Dkt. No. 116-1); Declaration of John Curran (“Curran Dec.”) at ¶ 11 (Dkt. No.
                                          4                Case No. 18-cr-04683-GPC
                  DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE DKT. NO. 122
Case 3:18-cr-04683-GPC Document 125-1 Filed 09/03/19 PageID.1016 Page 5 of 7



  1
      107-1) (stating to receive IP address assignment and registration rights, an
  2
      organization must (1) submit a request, (2) show “need” and (3) enter into a
  3
      registration services agreement (“ARIN RSA”).
  4
             3. Furthermore, the government conveniently ignores that Mr. Lindsey
  5
      specifically states, the fact that the legacy IP addresses are listed in the ARIN
  6
      database does not make them registrants of ARIN. Lindsey Dec. at ¶ 3. Mr. Lindsey
  7
      further states that “[u]nless and until a legacy address holder enters into an LRSA or
  8
      RSA with ARIN or another RIR, legacy address space and legacy address holders
  9
      are … ‘outside the current hierarchical internet registry system.’” Lindsey Dec. at
 10
      ¶ 18 (citation omitted) (emphasis added). Mr. Lindsey further explained that “[i]n an
 11
      effort to bring legacy address holders into the hierarchical internet registry system,
 12
      ARIN launched its legacy address registration services agreement program”
 13
      (“LRSA”), and by entering into an LRSA a legacy address holder is bound by
 14
      ARIN’s registry policies and control. Id. at ¶ 19. However, legacy address holders
 15
      that do not enter into ARIN’s LRSA or RSA “remain[] outside the RIR system[,]”
 16
      “retain the pre-ARIN rights” to their address space, and are not bound by ARIN’s
 17
      policies and control. Id. at ¶¶ 25-26 (emphasis added). Thus, the government’s claim
 18
      that legacy IP addresses and their holders who have not entered into registration
 19
      service agreements through either an LRSA or an RSA are “registrants” with ARIN
 20
      is incorrect.
 21
             4. In fact, ARIN agrees that to receive the “exclusive right to be the
 22
      registrant” of an IP address, the holder of that IP address must enter into ARIN’s
 23
      RSA/LRSA. See Lindsey Dec. at ¶ 23 (quoting Section 2(b) of Exhibit 1, ARIN’s
 24
      current RSA/LRSA, which grants a holder who enters into an RSA/LRSA “the
 25
      exclusive right to be the registrant”).
 26
             5. Finally, contrary to Mr. Curran’s claim that all who are listed in ARIN’s
 27
      database are afforded the same registration benefits, Mr. Lindsey summarizes the
 28
      various ARIN registration benefits that are denied to legacy address holders who
                                          5                Case No. 18-cr-04683-GPC
                  DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE DKT. NO. 122
Case 3:18-cr-04683-GPC Document 125-1 Filed 09/03/19 PageID.1017 Page 6 of 7



  1
      have not entered into a formal registration agreement, including the fact that they are
  2
      not formally considered members of ARIN, are denied important rights to update
  3
      and maintain the accuracy of their ARIN Whois database records, and are not
  4
      considered by ARIN to have the exclusive right to an accurate entry in the ARIN
  5
      database. Lindsey Dec. at ¶ 27. Thus, as Mr. Lindsey concludes, “[A]n entity listed
  6
      as an early recipient of legacy address space in ARIN’s Whois database should not
  7
      qualify as a registrant merely because its name appears in the ARIN’s Whois
  8
      database unless and until (i) the entity has assented to be registered with ARIN by
  9
      entering into an LRSA or RSA, and (ii) the accuracy of the listing has been
 10
      validated.” Id. at ¶ 28.
 11
            6. The term “registrant” is not defined by the CAN-SPAM Act. It is
 12
      undisputed that the holders of the legacy IP netblocks had no formal RSA or LRSA
 13
      with ARIN prior to the CAN-SPAM allegations in counts 6 through 10. Given Mr.
 14
      Lindsey’s expert opinion that legacy IP addresses and their holders remain outside
 15
      the RIR system and are not ARIN registrants until they enter into an LRSA or RSA,
 16
      the legacy IP netblocks listed in counts 6 through 10 of the indictment were not
 17
      registered, and there is no “registrant” within the meaning of subsection (a)(5) of the
 18
      CAN-SPAM Act, 18 U.S.C. § 1037. At the very least, Defendants have shown that
 19
      the term “registrant” is ambiguous, and under the rule of lenity, the ambiguity
 20
      should be construed against the government. See United States v. Millis, 621 F.3d,
 21
      914, 916-17 (9th Cir. 2010).
 22
                                             Respectfully submitted,
 23
 24
      Dated: September 3, 2019               LAW OFFICE OF DAVID W. WIECHERT
 25
 26                                          s/ Jessica C. Munk
 27                                          Jessica C. Munk
                                             David W. Wiechert
 28                                          Attorneys for Jacob Bychak
                                          6                Case No. 18-cr-04683-GPC
                  DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE DKT. NO. 122
Case 3:18-cr-04683-GPC Document 125-1 Filed 09/03/19 PageID.1018 Page 7 of 7



  1
  2 Dated: September 3, 2019           MINTZ, LEVIN, COHN, FERRIS,
                                       GLOVSKY AND POPEO, P.C
  3
  4                                    s/Randy K. Jones
  5                                    Randy K. Jones
                                       Attorney for Mark Manoogian
  6
  7 Dated: September 3, 2019           BIENERT | KATZMAN PC
  8
  9                                    s/Whitney Z. Bernstein
                                       Whitney Z. Bernstein
 10                                    Thomas H. Bienert, Jr.
 11                                    James Riddet
                                       Attorneys for Mohammed Abdul Qayuum
 12
 13 Dated: September 3, 2019           BIRD MARELLA BOXER WOLPERT
                                       NESSIM DROOKS LINCENBERG RHOW
 14                                    P.C.
 15
 16                                    s/ Naeun Rim
                                       Naeun Rim
 17                                    Gary Lincenberg
 18                                    Attorneys for Petr Pacas
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                       7                Case No. 18-cr-04683-GPC
               DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE DKT. NO. 122
